Citation Nr: 1715269	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  10-34 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia  


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for type II (adult-onset) diabetes mellitus.  
  
2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).  

REPRESENTATION

Veteran represented by:	Disabled American Veterans  


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel  




INTRODUCTION

The Veteran served on active duty from January 1967 to December 1969, to include service in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO) that declined an increased rating for service-connected type II (adult-onset) diabetes mellitus and denied entitlement to a TDIU.  

After the case was certified to the Board, the Veteran underwent a VA diabetes examination in January 2017.  In April 2017, the Veteran's representative provided a waiver of Agency of Original Jurisdiction consideration of evidence obtained by VA after certification.  38 C.F.R. §§ 20.800, 20.1304(c) (2016).


FINDINGS OF FACT

1.  The Veteran's type II (adult-onset) diabetes mellitus requires insulin and restricted diet but not the regulation of activities.  

2.  Resolving doubt in his favor, the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation consistent with his education and work experience.   


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 20 percent for type II (adult-onset) diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.27, 4.119, Diagnostic Code 7913 (2016).  

2.  The criteria for a TDIU are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 3.340, 3.341(a), 4.16 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist  

VA's duty to notify was satisfied by a May 2009 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

With regard to the duty to assist, the Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  

The Veteran was afforded VA examinations in May 2009 and January 2017 to evaluate the severity of his type II (adult-onset) diabetes mellitus.  The VA examinations are adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions, and a review of the record, and because they describe his type II (adult-onset) diabetes mellitus, in detail sufficient to allow the Board to make a fully informed determination.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

Neither the Veteran nor his representatives have identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.  

The Board notes that the VA has complied with its duty to notify and assist in the development of a claim.  Hence, no further notice or assistance is required to fulfill that duty.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001);  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
 
II.  Disability Ratings  

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014);  38 C.F.R. §§ 4.1, 4.20 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a non service-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2016);  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Veteran's entire history is to be considered when making a disability determination.   38 C.F.R. § 4.1 (2016);  Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The standard of proof to be applied in decisions on claims for veteran's benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016).  

The Veteran's type II (adult-onset) diabetes mellitus is assigned a 20 percent evaluation under Diagnostic Code 7913. A 20 percent rating is warranted under Diagnostic Code 7913 when diabetes mellitus is manageable by insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).  A 40 percent rating is warranted for type II (adult on-set) diabetes mellitus that requires insulin and a restricted diet, and regulation of activities.  Id.  "Regulation of activities" is basically an "avoidance of strenuous occupational and recreational activities."  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  

The rating of type II (adult-onset) diabetes mellitus under Diagnostic Code 7913 includes successive rating criteria, whereby the evaluation of each higher rating includes the criteria of each lower rating, such that if a component is not met at any one level, a veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009); see also Melson v. Derwinski, 1 Vet. App. 334 (1991).  If disability rating criteria are written in the conjunctive, "a veteran must demonstrate all of the required elements in order to be entitled to that higher evaluation" and 38 C.F.R. § 4.7 cannot be used to circumvent the need to demonstrate all required criteria.  See Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013).  The enumerated criteria in Diagnostic Code 7913 for a 40 percent rating are part of a structured scheme of successive, cumulative (conjunctive) criteria for establishing a disability rating: each higher rating includes the same criteria as the lower rating plus distinct new criteria.  A 40 percent rating is not assignable under Diagnostic Code 7913 if the Veteran's disability meets all of the criteria for a 20 percent rating, but only two of the three criteria for the 40 percent rating.  Id.  

In the case at hand, in order for a 40 percent rating to be granted to the Veteran, it must be shown that he "require[es] insulin, restricted diet, and regulation of activities."  38 C.F.R. § 4.119 (2016).  The "insulin" treatment requirement in Diagnostic Code 7913 "...clearly requires that the [V]eteran is administered insulin."  See Middleton, 727 F.3d at 1176.  A higher rating may not be assigned based upon administration of another medical compound or pharmaceutical agent that is not insulin.  

The Veteran's post-service medical records show that he had been taking Glipizide, for his type II (adult-onset) diabetes mellitus until October 2008, when he was placed on Novolin injections.  A VA examination dated in December 2016 reported that the Veteran's dietary history was "2-3 small meals and every now and then, [a] snack."  VA examination in May 2009, as well as the C&P examination dated January 2017, clearly shows that the Veteran was injecting insulin and was following a diabetic caloric restrictive diet.  

Although objective records show that the Veteran is on a restrictive diet and is also injecting insulin, it fails to show that the Veteran was placed on regulated activities by his doctor.  The Veteran in his NOD dated January 2010, however, contends that his doctor "instructed me to walk 30 minutes a day three times a week."  While the Veteran may consider his 30 minute 3 times weekly walks as recreational activities ordered by his doctor, they do not meet the definition of "restrictive activities", as used by VA in Diagnostic Code 7913.  61 Fed. Reg. 20,440, 20,446; see also Camacho v. Nicholson, 21 Vet. App. 360 (2007).  Here, medical evidence is lacking to indicate that the Veteran's doctors placed him on limited occupational and recreational activities because of his diabetes mellitus.  Therefore, because the evidence does not show that the Veteran's type II (adult-onset) diabetes mellitus is controlled by diet, insulin and medically restrictive activities, a 40 percent rating is not warranted. 38 C.F.R. § 4.119 (2016).  

Complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process. 38 C.F.R. § 4.119, Diagnostic Code 7913 at Note 1 (2016).  Here in this case, the evidence shows that the Veteran is service-connected for seven complications secondary to his type II (adult-onset) diabetes mellitus, including: hypertension; peripheral neuropathy, left upper extremity; peripheral neuropathy, right upper extremity; peripheral neuropathy, left lower extremity; peripheral neuropathy, right lower extremity; erectile dysfunction; and diabetic retinopathy.  With regard to the erectile dysfunction and diabetic retinopathy, the Veteran was given a non-compensable rating. No other complications due to the service connected diabetes mellitus are shown by the record.  

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's type II (adult-onset) diabetes mellitus does not more closely approximate a 40 percent rating under the applicable Diagnostic Code.  38 C.F.R. § 4.7 (2016).  Therefore, the preponderance of the evidence is against this claim, and it must be denied.  38 C.F.R. § 4.3 (2016).  The Veteran's symptoms from type II (adult-onset) diabetes mellitus have not met the criteria for a higher rating at any time during this appeal.  As a result, the Board may not stage his rating.  The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a higher disability rating for his disability.  As the preponderance of the evidence is against the claim for a higher rating, the "benefit-of-the-doubt" rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107 (b);  38 C.F.R. § 3.102.  

III.  TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (a)(1) (2016).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a) (2016).  Individual unemployability must be determined without regard to any non service-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341 (a), 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  "[W]hen the Board conducts a TDIU analysis, it must take into account the individual veteran's education, training, and work history."  Pederson v. McDonald, 27 Vet. App. 276, 286 (2015).

When determining whether the 4.16(a) threshold is met, disabilities resulting from a common etiology or a single accident, are considered as one disability.  At the time of the January 2010 rating decision, the Veteran was service-connected for seven disabilities: tinea (a skin condition), assigned a non-compensable rating; asthma, assigned a 30 percent rating; PTSD, assigned a 30 percent rating; type II (adult-onset) diabetes mellitus, assigned a 20 percent rating; hypertension, secondary to type II (adult-onset) diabetes mellitus, assigned a 10 percent rating; peripheral neuropathy, lower left extremity, secondary to type II (adult-onset) diabetes mellitus, assigned a 10 percent rating; and peripheral neuropathy, lower right extremity, secondary to type II (adult-onset) diabetes mellitus, assigned a 10 percent rating, for a combined rating of 70 percent.  

When determining if the criteria for statutory TDIU has been met, the Board must consider both the bilateral factor (38 C.F.R. §4.26 (2016)), and if multiple disabilities are part of the same disease or disability process.  In this instance, the Board notes that the Veteran's peripheral neuropathy, lower left extremity and peripheral neuropathy, lower right extremity are associated with his service-connected type II (adult-onset) diabetes mellitus.  When considering the bilateral factor and multiple disease processes associated with his service-connected type II (adult-onset) diabetes mellitus, that disease process has at least a 40 percent disability rating for the period on appeal.  Therefore, the Veteran meets the schedular criteria for consideration of TDIU.  

In his April 2009 VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, the Veteran reported that he completed one year of college and had worked as a corrections officer from June 1990 to January 2009.  A July 2010 VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, from the Veteran's former employer reports that he worked from April 2001 and was still employed as of June 2009, processing visitors of incarcerated inmates. A Standard Form 50, Notification of Personnel Action, dated in April 2010, however, indicated that the Veteran resigned in April 2010.  No reason was given for the resignation.  

During an August 2010 VA examination, the Veteran reported that he worked as a corrections officer.  He also reported that even though he has had type II diabetes for 10 years, his diabetes mellitus "[did] not affect his occupation."  In regard to his activities of daily living, he reported that he was on a caloric restrictive diet.  The Veteran also reported that on a couple of occasions he was seen at Kaiser (Permanente) and kept there for a few hours being treated with intravenous fluids to bring down his blood sugar.  On one occasion he had an elevated blood sugar, up to over 500 mg/dL, and had to be given intravenous fluids.  Further, he reported that since he had been on insulin injections, his blood sugar readings had not shown as much of the fluctuation as when he was taking the pills.  The examiner opined in a January 2010 addendum to the VA examination that based on review of thorough examination, the Veteran should have no difficulty engaging in "substantive gainful employment."  

In his June 2016 VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, the Veteran reported that he was currently unemployed as a delivery driver.  He indicated that he worked as such from May 2013 to May 2016.  In his December 2016 Application for Disability and Compensation and related Compensation Benefits, the Veteran claimed that he had nerve damage to his feet and a high A1C level because of his diabetes mellitus.  

A January 2017 Diabetes Mellitus Disability Benefits Questionnaire, submitted by a Certified Physician Assistant (MSHS, MBA-HCM, PA-C) states that the Veteran had an in-person examination.  It further states that there was a diagnosis of diabetes, which was initially diagnosed in 2006, and the treatment was managed by insulin and restricted diet.  The VA examiner, after having reviewed the evidence in the VA e-folder and CPRS, opined that the Veteran does not require regulation of activities.  Further, he opined that the Veteran's type II, diabetes mellitus was moderate in severity and did not impact his ability to work.  

In a January 2017 Diabetic Sensory-Motor Peripheral Neuropathy Disability Benefits Questionnaire, the same VA examiner noted that the Veteran was diagnosed with bilateral upper and lower peripheral neuropathy in 2016.  He then opined that Veteran's diabetic peripheral neuropathy does not impact his ability to work.  

Here, while the VA examiner of record discussed each service-connected disability singly, the record does not show that he provided an opinion as to whether the Veteran's service-connected disabilities in aggregate, precluded substantially gainful employment.  The ultimate responsibility for a TDIU determination is a factual rather than a medical question and is an adjudicative determination made by the Board or the AOJ.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Reviewing the totality of the evidence, however, including the Veteran's current medical findings detailing the severity of his service-connected disabilities, the competent and credible lay assertions of unemployability due to limitations caused by the service-connected disabilities, the cumulative objective evidence of record, the Board finds that the Veteran's service-connected disabilities, and coupled with his educational/training background and employment history, likely precludes him from securing and following any substantially gainful employment (either physical or sedentary).  Accordingly, resolving all doubt in the Veteran's favor, the Board finds that entitlement to TDIU is warranted. 38 U.S.C.A. § 5107  (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an evaluation in excess of 20 percent for type II (adult-onset) diabetes mellitus is denied.  

Entitlement to a total disability evaluation based on individual unemployability (TDIU) is granted, subject to the laws and regulations governing the payment of monetary benefits.  

______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


